DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding instant application 16/545,325 and U.S. Patent No. 10,397,626:

Claims 1-27 of instant application 16/545,325 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-26, and 31 of U.S. Patent No. 10,397,626 as mapped below. 
Claims 1-27 of instant application are comprehensively comparable to claims 1-26, and 31 of in U.S. Patent No. 10,397,626 as mapped below, and are obvious variants. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the mapped claim(s) of the patent.

Instant Application No. 16/545,325
U.S. Patent No. 10,397,626
Examiners notes
1. A method of providing access to a portion of a video to a requesting user, comprising: 


receiving clip authoring permissions from a super rights holder and storing the clip authoring permissions ins rights enabler data store, wherein the clip authoring permissions identify a portion of media content from which the media content clip may be defined; and

receiving an identification of media content, a starting point of a clip within the media content, and an ending point of the clip within the media content from a rights holder using a clip definer that is located on a clip rights enabler; 


defining a media content clip in the clip definer based on the identified media content, the starting point, and the ending point; and 




determining, by the clip rights enabler based on the clip authoring permissions contained in a rights data store coupled to the clip enabler, whether the rights holder is permitted to distribute the media content clip; and


when the determining concludes that the rights holder is permitted to distribute the media content clip;


providing a link to the requesting user through interactions of the requesting user with a clip provider that is located on the clip rights enabler by which a requesting user is provided access to the media content clip;

receiving an adjustment to the clip authoring permissions from the super rights holder after said determining and providing; and










determining by the clip rights enabler whether the rights holder is permitted to distribute a second media content clip based on characteristics of the second media content clip and the adjusted clip authoring permissions.



1. determining, by the system,…whether the media clip … includes a predetermined portion … based on a right definition in the data store that identifies the predetermined portion that is not to be included in a … media clip;


1. receiving, at the system, from the licensee, over the network, a starting point within the media content and an ending point within the media content to define a media content clip located between the starting point and the ending point;


1. receiving, at the system, from the licensee, over the network, a starting point within the media content and an ending point within the media content to define a media content clip located between the starting point and the ending point;

1. determining, by the system, based on rights definitions contained in a rights enabler data store of the system whether the licensee is permitted to distribute the media content clip



1. when the determining concludes that the licensee is permitted to distribute the clip; 


26. The method of claim 1, further comprising: receiving the link at a video player; accessing the media content by the video player




1. and after the determining, receiving, by the system, an instruction from a licensor of the media content to adjust the rights definitions contained in the rights enabler data store; determining, by the system, based on adjusted rights definitions contained in the rights enabler data store whether the licensee is permitted to distribute said another media content clip based on the criteria.


1. determining, by the system, based on adjusted rights definitions contained in the rights enabler data store whether the licensee is permitted to distribute said another media content clip based on the criteria.


2. The method of claim 1, wherein the media content is video content, audio content, image content, or mixed media content.
2. The method of claim 1, wherein the media content is video content, audio content, image content, or mixed media content.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill 
3. The method of claim 1, wherein the media content is video content and the media content clip is a video clip.
3. The method of claim 1, wherein the media content is video content and the media content clip is a video clip.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
4. The method of claim 3, wherein the requesting user is only provided access to the portion of the video between the starting point and the ending point.
4. The method of claim 3, wherein the requesting user is only provided access to the portion of the video between the starting point and the ending point.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
5. The method of claim 3, wherein the requesting user is prevented from accessing the video outside of the range spanning the starting point to the ending point.
5. The method of claim 3, wherein the requesting user is prevented from accessing the video outside of the range spanning the starting point to the ending point.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
6. The method of claim 1, wherein the link is provided to the rights 


7. The method of claim 3, wherein the rights holder identifies the requesting user and any other users who are to be granted permission to view the video clip. 
7. The method of claim 3, wherein the licensee identifies the requesting user and any other users who are to be granted permission to view the video clip.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
8. The method of claim 7, wherein the link is automatically forwarded to the requesting user and the other identified users after the video clip is defined.
8. The method of claim 7, wherein the link is automatically forwarded to the requesting user and the other identified users after the video clip is defined.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
9. The method of claim 3, wherein the rights holder is a creator of the video.
    9. The method of claim 3, wherein the licensee is a creator of the video.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is 
10. The method of claim 3, further comprising: receiving an identification of the rights holder; and determining whether the rights holder has sufficient permission to define the video clip of the video.
10. The method of claim 3, further comprising: receiving an identification of the licensee; and determining whether the licensee has sufficient permission to define the video clip of the video.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
11. The method of claim 1, wherein the rights holder is an instructor and the requesting user is a student or other recipient of information from the instructor.
11. The method of claim 1, wherein the licensee is an instructor and the requesting user is a student or other recipient of information from the instructor.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
12. The method of claim 3, wherein the rights holder is a purchaser of the video or other party having rights to modify the video.
12. The method of claim 3, wherein the licensee is a purchaser of the video or other party having rights to modify the video. 
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
13. The method of claim 12, wherein the other party receives a right to modify the video from another party having rights to modify the video via a delegation or license.
13. The method of claim 12, wherein the other party receives a right to modify the video from another party having rights to modify the video via a delegation or license.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they 
14. The method of claim 1, wherein providing the link includes uploading the link to a social media site.
14. The method of claim 1, wherein providing the link includes uploading the link to a social media site.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
15. The method of claim 3, further comprising: wherein the video clip defined by the rights holder must conform to the clip authoring permissions.
15. The method of claim 3, further comprising: receiving clip authoring permissions from a licensor, wherein the video clip defined by the licensee must conform to the clip authoring permissions.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
17. The method of claim 3, wherein the clip authoring permissions identify a portion of the video from which the video clip may not be defined.
  17. The method of claim 15, wherein the clip authoring permissions identify a portion of the video from which the video clip may not be defined.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
18. The method of claim 3, wherein the clip authoring permissions identify a maximum length of the video clip or a maximum number of 


19. The method of claim 3, wherein the clip authoring permissions identify rights holders who are permitted to defined video clips.

19. The method of claim 15, wherein the clip authoring permissions identify licensees who are permitted to defined video clips.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
20. The method of claim 3, wherein the clip authoring permissions are selectively adjusted by the super rights holder.
20. The method of claim 15, wherein the clip authoring permissions are selectively adjusted by the licensor.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
21. The method of claim 20, wherein a selective adjustment removes a restriction prohibiting definition of the video clip during a predefined portion of the video.
21. The method of claim 20, wherein a selective adjustment removes a restriction prohibiting definition of the video clip during a predefined portion of the video.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
22. The method of claim 20, wherein the clip authoring permissions are selectively adjusted by the super rights holder or rights holder based on performance of a required action by the rights holder or other party.
22. The method of claim 20, wherein the clip authoring permissions are selectively adjusted by the licensor or licensee based on performance of a required action by the licensee or other party.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
23. The method of claim 22, wherein the required action is payment of a fee.
23. The method of claim 22, wherein the required action is payment of a fee.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
24. The method of claim 1, further comprising: receiving an annotation to the video clip from the rights holder, wherein the annotation is displayed with the video clip when the video clip is accessed by the requesting user.
24. The method of claim 1, further comprising: receiving an annotation to the video clip from the licensee that is permissible according to permissions for the system in the rights enabler data store, wherein the annotation is displayed with the video clip when the video clip is accessed by the requesting user.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim(s) of the patent.
25. The method of claim 1, further comprising: displaying the video clip upon selection of the link by the requesting user.
25. The method of claim 1, further comprising: displaying the video clip upon selection of the link by the requesting user.
The instant application claim is comprehensively comparable to the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, one of ordinary skill in the art would conclude they are not patentably distinct from each other because the 
26. A system for providing access to a portion of a video to a requesting user, comprising: 


one or more data processors; one or more computer-readable memories encoded with instructions for commanding the one or more data processors to execute steps that include: 

receiving clip authoring permissions from a super rights holder and storing the clip authoring permissions ins rights enabler data store, wherein the clip authoring permissions identify a portion of media content from which the media content clip may be defined; and

receiving an identification of a video, a starting point of a clip within the video, and an ending point of the clip within the video from a rights holder using a clip definer that is located on a clip rights enabler; 


defining a video clip in the clip definer based on the identified video, the starting point, and the ending point; and 






determining, by the clip rights enabler based on the clip authoring permissions contained in a rights data store coupled to the clip enabler, whether the rights holder is permitted to distribute the video clip; and





providing a link to the requesting user through interactions of the requesting user with a clip provider that is located on the clip rights enabler by which the requesting user is provided access to the video clip;

receiving an adjustment to the clip authoring permissions from the super rights holder after said determining and providing; and










determining by the clip rights enabler whether the rights holder is permitted to distribute a second media content clip based on characteristics of the second media content clip and the adjusted clip authoring permissions.



31. One or more non-transitory computer-readable memories encoded with instructions for commanding one or more data processors to execute steps that include:

1. determining, by the system,…whether the media clip … includes a predetermined portion … based on a right definition in the data store that identifies the predetermined portion that is not to be included in a … media clip;


1. receiving, at the system, from the licensee, over the network, a starting point within the media content and an ending point within the media content to define a media content clip located between the starting point and the ending point;

1. receiving, at the system, from the licensee, over the network, a starting point within the media content and an ending point within the media content to define a media content clip located between the starting point and the ending point;



1. determining, by the system, based on rights definitions contained in a rights enabler data store of the system whether the licensee is permitted to distribute the media content clip






26. The method of claim 1, further comprising: receiving the link at a video player; accessing the media content by the video player



1. and after the determining, receiving, by the system, an instruction from a licensor of the media content to adjust the rights definitions contained in the rights enabler data store; determining, by the system, based on adjusted rights definitions contained in the rights enabler data store whether the licensee is permitted to distribute said another media content clip based on the criteria.


1. determining, by the system, based on adjusted rights definitions contained in the rights enabler data store whether the licensee is permitted to distribute said another media content clip based on the criteria.


27. One or more non-transitory computer-readable memories encoded with instructions for commanding one or more data processors to execute steps that include: 


receiving clip authoring permissions from a super rights holder and storing the clip authoring permissions ins rights enabler data store, wherein the clip authoring permissions identify a portion of media content from which the media content clip may be defined; and





defining a video clip in the clip definer based on the identified video, the starting point, and the ending point; 





receiving clip authoring permissions from a super rights holder, wherein the clip authoring permissions identify a portion of the video from which the video clip may be defined; and



determining, by the clip rights enabler based on the clip authoring permissions contained in a rights data store coupled to the clip enabler, whether the rights holder is permitted to distribute the video clip; and


when the determining concludes that the rights holder is permitted to distribute the video clip;


providing a link to a requesting user through  interactions of the requesting user with a clip provider that is located on the clip rights enabler by which the requesting user is provided access to the video clip; wherein the clip provider is different than the clip definer;

receiving an adjustment to the clip authoring permissions from the 









determining by the clip rights enabler whether the rights holder is permitted to distribute a second media content clip based on characteristics of the second media content clip and the adjusted clip authoring permissions.




1. determining, by the system,…whether the media clip … includes a predetermined portion … based on a right definition in the data store that identifies the predetermined portion that is not to be included in a … media clip;





1. receiving, at the system, from the licensee, over the network, a starting point within the media content and an ending point within the media content to define a media content clip located between the starting point and the ending point;


1. determining, by the system,…whether the media clip … includes a predetermined portion … based on a right definition in the data store that identifies the predetermined portion that is not to be included in a … media clip;


1. determining, by the system, based on rights definitions contained in a rights enabler data store of the system whether the licensee is permitted to distribute the media content clip



1. when the determining concludes that the licensee is permitted to distribute the clip; 


26. The method of claim 1, further comprising: receiving the link at a video player; accessing the media content by the video player





1. and after the determining, receiving, by the system, an instruction from a licensor of the 


1. determining, by the system, based on adjusted rights definitions contained in the rights enabler data store whether the licensee is permitted to distribute said another media content clip based on the criteria.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,2,3,4,6,7,9,12,14,15,18, 20,22,23, 25,26,27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (US 2012/0148215) in view of Jouret et al. (US 2010/0125511).



storing the clip authoring permissions in a rights enabler data store,
(Kennedy ¶0029 stores the restrictions in a content owner restrictions database (rights enabler data store).)

receiving an identification of the media content, a starting point of a clip within the media content, and an ending point of the clip within the media content from a rights holder using a clip definer that is located on a clip rights enabler; and
(Kennedy ¶0020 describes a user as a subscriber or purchaser (rights holder). In ¶0022 a video clip server 203 (clip definer) receives a beginning and end portion/time identifying segments of data as input from the user, where the video server 203 is included within server 205 (clip rights enabler). ¶0022 also discloses that such input may be identifying the beginning and end of a portion or segment of data of interest to the user, e.g., by receiving and/or transmitting starting and stopping times, offsets, positions, coordinates, or other information from which a specific video clip can be determined or recreated for a particular program.)

defining a media content clip in the clip definer based on the identified media content, the starting point, and the ending point.
(In Kennedy ¶0022 a video clip server 203 (clip definer) receives a beginning and end portion/time identifying segments of data as input from the user, where the video server 203 (clip definer) uses it to determine or create a specific video clip.)

Kennedy alone does not explicitly teach receiving clip authoring permissions from a super rights holder, wherein the clip authoring permissions identify a portion of the media content from which the media content clip may be defined; determining by the clip rights enabler, based on the clip authoring permissions, whether the rights holder is permitted to distribute the media content clip; and when the determining concludes that the rights holder is permitted to distribute the media content clip: providing a link to the requesting user through interactions of the 

However, Kennedy in view of Jouret teaches 
receiving clip authoring permissions from a super rights holder, wherein the clip authoring permissions identify a portion of the media content from which the media content clip may be defined; 
(In Kennedy ¶0029 content owners (super rights holder) provide restrictions (clip authoring permissions) for individual programs, where these restrictions are stored in a content owner restrictions database.)
(Jouret ¶0024 specifies at least a portion of the digital rights metadata from the content provider (super rights holder), identifying the media content assets that have been purchased by the user. The content provider specifies the relevant portion of the digital rights metadata in response to a request initiated by the user. ¶0027 specifies user sharing license attributes which specify various limits or restrictions on sharing the media content asset further indicating a restriction for accessing only selected portions of the media content asset.)

determining by the clip rights enabler, based on the clip authoring permissions, whether the rights holder is permitted to distribute the media content clip; and 
(Kennedy ¶0029 stores the restrictions in a content owner restrictions database that is queried to determine whether any content restrictions exist.)
(In Jouret ¶0031 server device 12 (clip rights enabler) which includes processor 26, uses digital right metadata (clip authoring permission) contained in the user database 32 (right enabler data store), to determine whether the user (right holder) is licensed to share at least a portion of the requested media content asset.)

when the determining concludes that the rights holder is permitted to distribute the media content clip: 

providing a link to the requesting user through interactions of the requesting user with a clip provider that is located on the clip rights enabler by which the requesting user is provided access to the media content clip; 
(Kennedy ¶0035 creates or identifies a network address (e.g., a uniform resource locator, or URL) pointing to the stored media clip, and sends, e.g., by email, instant message, a message to the user indicating the network address (e.g., the URL, or some other address) at which the media clip is stored.)
(In Jouret ¶0040 server device 12 (clip rights enabler) which includes processor 26 (clip provider) present a purchase portal to the first user, enabling the first user to purchase access to the media content asset. In response to receiving the purchase request (interaction) from the first user, the processor circuit 26 sends a purchase request for the option media content asset to the content provider for completion of the licensing transaction. The processor circuit 26 specifies that the first user is authorized to access the media content asset enabling a second user to provide digital rights for a media content asset to the first user. Also see ¶0041. Further in ¶0009 the first user is selectively provided with access to at least the portion (media content clip) of the media content asset. In Jouret ¶0002 it is disclosed that a user can a share media content asset with another individual either by forwarding a copy of the media content asset or forwarding a reference (e.g., a uniform resource identifier) to a destination reachable via the data network that provides the media content asset (e.g., a uniform resource locator (URL) link to a media content asset).)
Note Kennedy’s server 205 and Jouret’s server 12 is applicant’s complete clip rights definer.
 
receiving an adjustment to the clip authoring permissions from the super rights holder after said determining and providing; and 

(In Jouret ¶0027 further includes a restriction limiting the number of times that the media content asset can be shared with one or more users.)
(It would be obvious to one of ordinary skill in the art that both Kennedy and Jouret consistently monitors and adjust the permission and restrictions of the user and the content. Particularly after Jouret’s determining and providing. One the user has been through one iteration of media definition and distribution essentially a counter(s) is decremented or incremented according to the restrictions of that user and that content item.)

determining by the clip rights enabler whether the rights holder is permitted to distribute a second media content clip based on characteristics of the second media content clip and the adjusted clip authoring permissions.
(In Kennedy ¶0029 the content owner of the media program may specify any restrictions on creating media clips from that program, which includes restricting only 1 media clip per user. ¶0030 determines whether to allow or terminate content activities based on continuous monitoring of interactions with the content.)
(In Jouret ¶0027 further includes a restriction limiting the number of times that the media content asset can be shared with one or more users.)
(It would be obvious to one of ordinary skill in the art that both Kennedy and Jouret consistently monitors and adjust the permission and restrictions of the user and the content. Particularly after Jouret’s determining and providing. One the user has been through one iteration of media definition and distribution essentially a counter(s) is decremented or incremented according to the restriction of that user and that content item.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the invention of the instant application, to combine Kennedy and Jouret so that the scope of restrictions applied by Kennedy to the media content can explicitly pertain to specific segments or portions of the entire content item. This modification insures the copyright protection required while still being able to access and/or share other none restricted portions, as taught by Jouret ¶0013 and ¶0027, indicating added security. 

Regarding claim 2, the combination of Kennedy and Jouret teaches the method of claim 1, wherein the media content is video content, audio content, image content, or mixed media content.  
(In Kennedy ¶0001 the identification and/or extraction of a selected video clip is from a multimedia program. In ¶0018 the content may include any desired type of information or data, such as video content, and/or audio content.)

Regarding claim 3, the combination of Kennedy and Jouret teaches the method of claim 1, wherein the media content is video content and the media content clip is a video clip.  
(In Kennedy ¶0001 the identification and/or extraction of a selected video clip is from a multimedia program. In ¶0018 the content may include any desired type of information or data, such as video content, and/or audio content.)

Regarding claim 4, the combination of Kennedy and Jouret teaches the method of claim 3, wherein the requesting user is only provided access to the portion of the video between the starting point and the ending point.  
(Jouret ¶0024 specifies the relevant portion of the digital rights metadata in response to a request initiated by the user. ¶0027 specifies user sharing license attributes which specify various limits or restrictions on sharing the media content asset further indicating a restriction for accessing only selected portions of the media content asset.)

Regarding claim 6, the combination of Kennedy and Jouret teaches the method of claim 1, wherein the link is provided to the rights holder to forward to the requesting user.  
(In Kennedy ¶0035 a URL is sent to the user (rights holder). In ¶0036 the user providing the URL to the social media web site for posting, where a recipient can follow the link.)
Notes: Jouret ¶0040-0041 specifies the recipient of the link in Kennedy actually requested the link.


(In Jouret ¶0017 digital rights metadata which includes a list of identifiers for media content assets for which the user is licensed to access and licensed to share with other users. The digital rights metadata also identifies the other users that have been granted access to the media content asset.)

Regarding claim 9, the combination of Kennedy and Jouret teaches the method of claim 3, wherein the rights holder is a creator of the video.  
(In Jouret ¶0026 a licensing authority grants authority to a user 16b (rights holder), where user 16b grants authority to other users. ¶0034 discloses that user 16b created the content.)

Regarding claim 12, the combination of Kennedy and Jouret teaches the method of claim 3, wherein the rights holder is a purchaser of the video or other party having rights to modify the video.  
(In Kennedy ¶0029 according to content restrictions, the user (rights holder) is either not allowed to create video clips, or the user may be allotted to create only a specific number of video clips. Note: As the user is allowed to create a specific number of clips they have been granted the rights to create. ¶0020 describes a user as a subscriber or purchaser (rights holder).) 

Regarding claim 14, the combination of Kennedy and Jouret teaches the method of claim 1, wherein providing the link includes uploading the link to a social media site.  
(In Kennedy ¶0036 describes uploading the video content to a social media web site, by providing the URL to the social media web site for posting.)

Regarding claim 15, the combination of Kennedy and Jouret teaches the method of claim 3, wherein the video clip defined by the rights holder must conform to the clip authoring permissions.  

(In Jouret ¶0026 a licensing authority grants authority to a user 16b (rights holder), where user 16b grants authority to other users. ¶0034 discloses that user 16b created the content. Jouret teaches rights/authority/restrictions are explicitly assigned/granted.)

Regarding claim 18, the combination of Kennedy and Jouret teaches the method of claim 3, wherein the clip authoring permissions identify a maximum length of the video clip or a maximum number of video clips of the video that may be defined by the rights holder.  
(In Kennedy ¶0029 content restrictions include a maximum number of video clip which can be create or a maximum length for each video clip created.)
Regarding claim 20, the combination of Kennedy and Jouret teaches the method of claim 3, wherein the clip authoring permissions are selectively adjusted by the super rights holder.  
(In Jouret ¶0027 the user license access attributes specify the scope of the license granted to the user for the identified media content asset, based on the purchase option purchased by the user (rights holder) from the authorized licensor (super rights holder).)

Regarding claim 22, the combination of Kennedy and Jouret teaches the method of claim 20, wherein the clip authoring permissions are selectively adjusted by the super rights holder or rights holder based on performance of a required action by the rights holder or other party.  
(In Jouret ¶0027 the user license access attributes specify the scope of the license granted to the user for the identified media content asset, based on the purchase option purchased by the user (rights holder) from the authorized licensor (super rights holder).)

Regarding claim 23, the combination of Kennedy and Jouret teaches the method of claim 22, wherein the required action is payment of a fee.  


Regarding claim 25, the combination of Kennedy and Jouret teaches the method of claim 3, further comprising: displaying the video clip upon selection of the link by the requesting user.  
(In Kennedy ¶0036 when the URL is followed (clicked upon), the URL displays the video clip.)

Regarding claim 26, Kennedy teaches a system for providing access to a portion of a video to a requesting user, comprising: 

one or more data processors; one or more computer-readable memories encoded with instructions for commanding the one or more data processors to execute steps that include: 
(Kennedy ¶0016 executes one or more of the computer-executable instructions stored in memory, a processor may cause a gateway to perform one or more methods described herein.)

storing the clip authoring permissions in a rights enabler data store,
(Kennedy ¶0029 stores the restrictions in a content owner restrictions database (rights enabler data store).)

-4-receiving an identification of the media content, a starting point of a clip within the media content, and an ending point of the clip within the media content from a rights holder using a clip definer that is located on a clip rights enabler; and 
(Kennedy ¶0020 describes a user as a subscriber or purchaser (rights holder). In ¶0022 a video clip server 203 (clip definer) receives a beginning and end portion/time identifying segments of data as input from the user, where the video server 203 is included within server 205 (clip rights enabler). ¶0022 also discloses that such input may be identifying the beginning and end of a portion or segment of data of interest to the user, e.g., by receiving and/or 

defining a video clip in the clip definer based on the identified video, the starting point, and the ending point. 
(In Kennedy ¶0022 a video clip server 203 (clip definer) receives a beginning and end portion/time identifying segments of data as input from the user, where the video server 203 (clip definer) uses it to determine or create a specific video clip.)

Kennedy alone does not explicitly teach receiving clip authoring permissions from a super rights holder, wherein the clip authoring permissions identify a portion of the video from which the video clip may be defined; determining by the clip rights enabler based on the clip authoring permissions contained in a rights enabler data store coupled to the clip rights enabler, whether the rights holder is permitted to distribute the video clip; and when the determining concludes that the rights holder is permitted to distribute the video clip: providing a link to the requesting user through interactions of the requesting user with a clip provider that is located on the clip rights enabler by which a the requesting user is provided access to the video clip; receiving an adjustment to the clip authoring permissions from the super rights holder after said determining and providing; and determining by the clip rights enabler whether the rights holder is permitted to distribute a second media content clip based on characteristics of the second media content clip and the adjusted clip authoring permissions.

However, Kennedy in view of Jouret teaches 
receiving clip authoring permissions from a super rights holder, wherein the clip authoring permissions identify a portion of the video from which the video clip may be defined;
(In Kennedy ¶0029 content owners (super rights holder) provide restrictions (clip authoring permissions) for individual programs, where these restrictions are stored in a content owner restrictions database.)
(Jouret ¶0024 specifies at least a portion of the digital rights metadata from the content provider (super rights holder), identifying the media content assets that have been purchased by the user. The content provider specifies the relevant portion of the digital rights metadata in response to a request initiated by the user. ¶0027 specifies 

determining by the clip rights enabler based on the clip authoring permissions contained in a rights enabler data store coupled to the clip rights enabler, whether the rights holder is permitted to distribute the video clip; and 
(Kennedy ¶0029 stores the restrictions in a content owner restrictions database (rights enabler data store) that is queried to determine whether any content restrictions exist.)
(In Jouret ¶0031 server device 12 (clip rights enabler) which includes processor 26, uses digital right metadata (clip authoring permission) contained in the user database 32 (right enabler data store), to determine whether the user (right holder) is licensed to share at least a portion of the requested media content asset.)

when the determining concludes that the rights holder is permitted to distribute the video clip: 
(In Jouret ¶0017 it is determined whether the corresponding user (rights holder) is licensed to access the identified media content asset, and/or whether the corresponding user is authorized to share the media content asset with another user. In ¶0009 it is determined whether a second user (rights holder) is licensed to share at least a portion of the media content asset; and selectively provides a first user with access to at least the portion (media clip) of the media content asset based on determining that the media content asset is licensed to the second user, and determining that the first user is authorized via the second user to access the media content asset. Also see ¶0027.)
providing a link to the requesting user through interactions of the requesting user with a clip provider that is located on the clip rights enabler by which a the requesting user is provided access to the video clip; 
(Kennedy ¶0035 creates or identifies a network address (e.g., a uniform resource locator, or URL) pointing to the stored media clip, and sends, e.g., by email, instant message, a message to the user indicating the network address (e.g., the URL, or some other address) at which the media clip is stored.)
(In Jouret ¶0040 server device 12 (clip rights enabler) which includes processor 26 (clip provider) present a purchase portal to the first user, enabling the first user to purchase access to the media content asset. In response to receiving the purchase request (interaction) from the first user, the processor circuit 26 sends a purchase 
Note Kennedy’s server 205 and Jouret’s server 12 is applicant’s complete clip rights definer.

receiving an adjustment to the clip authoring permissions from the super rights holder after said determining and providing; and 
(In Kennedy ¶0029 the content owner of the media program may specify any restrictions on creating media clips from that program, which includes restricting only 1 media clip per user. ¶0030 determines whether to allow or terminate content activities based on continuous monitoring of interactions with the content.)
(In Jouret ¶0027 further includes a restriction limiting the number of times that the media content asset can be shared with one or more users.)
(It would be obvious to one of ordinary skill in the art that both Kennedy and Jouret consistently monitors and adjust the permission and restrictions of the user and the content. Particularly after Jouret’s determining and providing. One the user has been through one iteration of media definition and distribution essentially a counter(s) is decremented or incremented according to the restrictions of that user and that content item.)

determining by the clip rights enabler whether the rights holder is permitted to distribute a second media content clip based on characteristics of the second media content clip and the adjusted clip authoring permissions.
(In Kennedy ¶0029 the content owner of the media program may specify any restrictions on creating media clips from that program, which includes restricting only 1 media clip per user. ¶0030 determines whether to allow or terminate content activities based on continuous monitoring of interactions with the content.)

(It would be obvious to one of ordinary skill in the art that both Kennedy and Jouret consistently monitors and adjust the permission and restrictions of the user and the content. Particularly after Jouret’s determining and providing. One the user has been through one iteration of media definition and distribution essentially a counter(s) is decremented or incremented according to the restriction of that user and that content item.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the invention of the instant application, to combine Kennedy and Jouret so that the scope of restrictions applied by Kennedy to the media content can explicitly pertain to specific segments or portions of the entire content item. This modification insures the copyright protection required while still being able to access and/or share other none restricted portions, as taught by Jouret ¶0013 and ¶0027, indicating added security. 

Regarding claim 27, Kennedy teaches one or more non-transitory computer-readable memories encoded with instructions for commanding one or more data processors to execute steps that include: 
(Kennedy ¶0016 executes one or more of the computer-executable instructions stored in memory, a processor may cause a gateway to perform one or more methods described herein.)

storing the clip authoring permissions in a rights enabler data store,
(Kennedy ¶0029 stores the restrictions in a content owner restrictions database (rights enabler data store).)

receiving an identification of a media content, a starting point of a clip within the media content, and an ending point of the clip within the media content from a rights holder using a clip definer that is located on a clip rights enabler; and
(Kennedy ¶0020 describes a user as a subscriber or purchaser (rights holder). In ¶0022 a video clip server 203 (clip definer) receives a beginning and end portion/time identifying segments of data as input from the user, where the video server 203 is included within server 205 (clip rights enabler). ¶0022 also discloses that such input may be 

defining a video clip in the clip definer based on the identified video, the starting point, and the ending point. 
(In Kennedy ¶0022 a video clip server 203 (clip definer) receives a beginning and end portion/time identifying segments of data as input from the user, where the video server 203 (clip definer) uses it to determine or create a specific video clip.)

Kennedy alone does not explicitly teach receiving clip authoring permissions from a super rights holder, wherein the clip authoring permissions identify a portion of the video from which the video clip may be defined; determining by the clip rights enabler based on the clip authoring permissions contained in a rights enabler data store coupled to the clip rights enabler, whether the rights holder is permitted to distribute the video clip; and when the determining concludes that the rights holder is permitted to distribute the video clip: providing a link to the requesting user through interactions of the requesting user with a clip provider that is located on the clip rights enabler by which a the requesting user is provided access to the video clip; receiving an adjustment to the clip authoring permissions from the super rights holder after said determining and providing; and determining by the clip rights enabler whether the rights holder is permitted to distribute a second media content clip based on characteristics of the second media content clip and the adjusted clip authoring permissions.

However, Kennedy in view of Jouret teaches 
receiving clip authoring permissions from a super rights holder, wherein the clip authoring permissions identify a portion of the video from which the video clip may be defined; 
(In Kennedy ¶0029 content owners (super rights holder) provide restrictions (clip authoring permissions) for individual programs, where these restrictions are stored in a content owner restrictions database.)
(Jouret ¶0024 specifies at least a portion of the digital rights metadata from the content provider (super rights holder), identifying the media content assets that have been purchased by the user. The content provider specifies 

determining by the clip rights enabler based on the clip authoring permissions contained in a rights enabler data store coupled to the clip rights enabler, whether the rights holder is permitted to distribute the video clip; and 
(Kennedy ¶0029 stores the restrictions in a content owner restrictions database (rights enabler data store) that is queried to determine whether any content restrictions exist.)
(In Jouret ¶0031 server device 12 (clip rights enabler) which includes processor 26, uses digital right metadata (clip authoring permission) contained in the user database 32 (right enabler data store), to determine whether the user (right holder) is licensed to share at least a portion of the requested media content asset.)

when the determining concludes that the rights holder is permitted to distribute the video clip: 
(In Jouret ¶0017 it is determined whether the corresponding user (rights holder) is licensed to access the identified media content asset, and/or whether the corresponding user is authorized to share the media content asset with another user. In ¶0009 it is determined whether a second user (rights holder) is licensed to share at least a portion of the media content asset; and selectively provides a first user with access to at least the portion (media clip) of the media content asset based on determining that the media content asset is licensed to the second user, and determining that the first user is authorized via the second user to access the media content asset. Also see ¶0027.)
-5-providing a link to a requesting user through interactions of the requesting user with a clip provider that is located on the clip rights enabler by which a the requesting user is provided access to the video clip; wherein the clip provider is different than the clip definer.
(Kennedy ¶0035 creates or identifies a network address (e.g., a uniform resource locator, or URL) pointing to the stored media clip, and sends, e.g., by email, instant message, a message to the user indicating the network address (e.g., the URL, or some other address) at which the media clip is stored.)

Note Kennedy’s server 205 and Jouret’s server 12 is applicant’s complete clip rights definer.
 
receiving an adjustment to the clip authoring permissions from the super rights holder after said determining and providing; and 
(In Kennedy ¶0029 the content owner of the media program may specify any restrictions on creating media clips from that program, which includes restricting only 1 media clip per user. ¶0030 determines whether to allow or terminate content activities based on continuous monitoring of interactions with the content.)
(In Jouret ¶0027 further includes a restriction limiting the number of times that the media content asset can be shared with one or more users.)
(It would be obvious to one of ordinary skill in the art that both Kennedy and Jouret consistently monitors and adjust the permission and restrictions of the user and the content. Particularly after Jouret’s determining and providing. One the user has been through one iteration of media definition and distribution essentially a counter(s) is decremented or incremented according to the restrictions of that user and that content item.)

determining by the clip rights enabler whether the rights holder is permitted to distribute a second media content clip based on characteristics of the second media content clip and the adjusted clip authoring permissions.

(In Jouret ¶0027 further includes a restriction limiting the number of times that the media content asset can be shared with one or more users.)
(It would be obvious to one of ordinary skill in the art that both Kennedy and Jouret consistently monitors and adjust the permission and restrictions of the user and the content. Particularly after Jouret’s determining and providing. One the user has been through one iteration of media definition and distribution essentially a counter(s) is decremented or incremented according to the restriction of that user and that content item.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the invention of the instant application, to combine Kennedy and Jouret so that the scope of restrictions applied by Kennedy to the media content can explicitly pertain to specific segments or portions of the entire content item. This modification insures the copyright protection required while still being able to access and/or share other none restricted portions, as taught by Jouret ¶0013 and ¶0027, indicating added security. 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (US 2012/0148215) in view of Jouret et al. (US 2010/0125511)  in view of Gargi (US 2006/0173782).

Regarding claim 5, the combination of Kennedy and Jouret teaches the method of claim 3.

The combination of Kennedy and Jouret does not explicitly teach wherein the requesting user is prevented from accessing the video outside of the range spanning the starting point to the ending point.  

However, Gargi teaches wherein the requesting user is prevented from accessing the video outside of the range spanning the starting point to the ending point.  

 
Therefore, it would be obvious to one of ordinary skill in the art, before the invention of the instant application, to combine Kennedy, Jouret and Gargi, so that the clips created and distributed by Kennedy can be created and distributed according to usage rights, as taught by Gargi. Where this modification uses digital right management to provide security for combating unauthorized copying, as taught by Gargi ¶0003.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (US 2012/0148215) in view of Jouret et al. (US 2010/0125511)  in view of Barker (US 2011/0078041).

Regarding claim 8, the combination of Kennedy and Jouret teaches the method of claim 7, wherein the link is forwarded to the requesting user and the other identified users after the video clip is defined.  
(In Kennedy ¶0043 upon specifying the start and stop positions for the video clip, the URL is sent to the user, where it can also be posted to a website for access by other recipients ¶0036.)

The combination of Kennedy and Jouret does not explicitly teach automatically forwarding. 

However, Barker teaches automatically forwarding.
(Barker ¶145 automatically provides the consumer with updated content, a notification of updated content, or a preview of updated content.)

 Therefore, it would be obvious to one of ordinary skill in the art, before the invention of the instant application, to combine Kennedy, Jouret, and Barker so that modified content provided be Kennedy, can be automatically provided to the consumer. As this modification would keep consumer aware of the most up to date content, . 

Claim 10, 13, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (US 2012/0148215) in view of Jouret et al. (US 2010/0125511) in view of Shaver et al. (US 2007/0204011).

Regarding claim 10, the combination of Kennedy and Jouret teaches the method of claim 3, further comprising: receiving an identification of the rights holder; and determining whether the rights holder has sufficient permission to access the video clip of the video.  
(In Jouret ¶0017 digital rights metadata is received, which include information to identify which users have access to a media content item. And is further used to determine a corresponding user is authorized to access identified media content and what level of access.)

The combination of Kennedy and Jouret does not teach the access to the content includes editing/defining the content.

However, Shaver teaches the access to the content includes editing/modifying the content.
(In Shaver ¶0242 the access rights are defined for each user or a group of users. In ¶0253 a first user may have access to list and play a media item, and a second user may have access to additionally edit the media item.)

Therefore, it would be obvious to one of ordinary skill in the art, before the invention of the instant application, to combine Kennedy, Jouret, and Shaver so that the access provided to the user for the content portions of Jouret, can be further defined to editing privileges per user, as taught by Shaver. In this system the modification facilitates intelligently delivering and managing the media content, further increasing immediacy and interactivity, as taught by Shaver ¶0003-¶0004.


(In Jouret ¶0009 determining that a first user is authorized by a second user to access a media content based on a license.) 

The combination of Kennedy and Jouret does not teach wherein the other party receives a right to modify the video from another party having rights to modify the video via a delegation or license.  
 
However, Shaver teaches the access to the content includes editing/modifying the content.
(In Shaver ¶0242 the access rights are defined for each user or a group of users. In ¶0253 a first user may have access to list and play a media item, and a second user may have access to additionally edit the media item.)

Therefore, it would be obvious to one of ordinary skill in the art, before the invention of the instant application, to combine Kennedy, Jouret, and Shaver so that the access provided to the user for the content portions of Jouret, can be further defined to editing privileges per user, as taught by Shaver. In this system the modification facilitates intelligently delivering and managing the media content, further increasing immediacy and interactivity, as taught by Shaver ¶0003-¶0004.

Regarding claim 19, the combination of Kennedy and Jouret teaches the method of claim 3, wherein the clip authoring permissions identify rights holders who are permitted to access video clips.  
(In Jouret ¶0017 digital rights metadata which includes a list of identifiers for media content assets for which the user is licensed to access and licensed to share with other users. The digital rights metadata also identifies the other users that have been granted access to the media content asset.)

The combination of Kennedy and Jouret does not teach the access to the content includes authoring/defining the content.

However, Shaver teaches the access to the content includes authoring/defining the content.
(In Shaver ¶0242 the access rights are defined for each user or a group of users. In ¶0253 a first user may have access to list and play a media item, and a second user may have access to additionally edit the media item.)

Therefore, it would be obvious to one of ordinary skill in the art, before the invention of the instant application, to combine Kennedy, Jouret, and Shaver so that the access provided to the user for the content portions of Jouret, can be further defined to editing privileges per user, as taught by Shaver. In this system the modification facilitates intelligently delivering and managing the media content, further increasing immediacy and interactivity, as taught by Shaver ¶0003-¶0004.

3.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (US 2012/0148215) in view of Jouret et al. (US 2010/0125511) in view of Barker (US 2011/0078041).

Regarding claim 11, the combination of Kennedy and Jouret teaches the method of claim 1.

The combination of Kennedy and Jouret does not teach wherein the rights holder is an instructor and the requesting user is a student or other recipient of information from the instructor.  

However, Barker teaches wherein the rights holder is an instructor and the requesting user is a student or other recipient of information from the instructor.
(In Barker ¶0042 creators/editors of content include teachers. In ¶0044 the rights holders offer clips of content to share, sell or license to consumers. In ¶0046 consumers, which includes students, pay and are given access to the content.)

Therefore, it would be obvious to one of ordinary skill in the art, before the invention of the instant application, to combine Kennedy, Jouret, and Barker so that modified content provided be Kennedy, can be provided to the . 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (US 2012/0148215) in view of Jouret et al. (US 2010/0125511) in view of KalenKovich et al. (US 9,092,410).

Regarding claim 17, the combination of Kennedy and Jouret teaches the method of claim 3.

The combination of Kennedy and Jouret does not teach wherein the clip authoring permissions identify a portion of the video from which the video clip may not be defined.  

However, KalenKovich teaches wherein the clip authoring permissions identify a portion of the video from which the video clip may not be defined.
(In KalenKovich C3 L51-67 the owner of the content may set forth intellectual property rights in the digital content, in which portions of the digital content may be restricted or prohibited from being used to make a highlight reel. Note: It would be obvious to one of ordinary skill in the art that the portions without such restrictions are able to be used in the highlight reel.)

Therefore, it would be obvious to one of ordinary skill in the art, before the invention of the instant application, to combine Kennedy, Jouret and KalenKovich so that the shared content in which the clips of Kennedy are created, can be subjected to intellectual property rights which govern individual portions of the content. This modification would prevent popular segment such as spoiler content from being used, preventing an unwanted reveal to an ending of a video or movie, as taught by KalenKovich C3 L51-67.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (US 2012/0148215) in view of Jouret et al. (US 2010/0125511) in view of Brown et al. (US 2007/0010195) in view of Shaver et al. (US 2007/0204011).

Regarding claim 21, the combination of Kennedy and Jouret teaches the method of claim 20, wherein a selective adjustment removes a restriction prohibiting definition of the video clip during a predefined portion of the video.  

The combination of Kennedy and Jouret does not explicitly teach wherein a selective adjustment removes a restriction prohibiting definition of the video clip during a predefined portion of the video.  

However, Brown teaches wherein a selective adjustment removes a restriction prohibiting access of the video clip during a predefined portion of the video.  
(In Brown ¶0011 once a preview content item is purchased by the user, a vendor provides permissions to the user to access a full version of the content. Therefore the restriction for accessing the paid part of the content is removed.)

The combination of Kennedy, Jouret and Brown does not teach the access level to the content item includes definition of the content item.

However, Shaver teaches the access level to the content item includes definition of the content item.
(In Shaver ¶0242 the access rights are defined for each user or a group of users. In ¶0253 a first user may have access to list and play a media item, and a second user may have access to additionally edit the media item.)

Therefore, it would be obvious to one of ordinary skill in the art, before the invention of the instant application, to combine Kennedy, Jouret, Brown, and Shaver so that the access provided to the user for the content portions of Brown, can be further defined to editing privileges per user, as taught by Shaver. In this system the modification .

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (US 2012/0148215) in view of Jouret et al. (US 2010/0125511) in view of Sidi (US 2007/0266399).

Regarding claim 24, the combination of Kennedy and Jouret teaches the method of claim 3.

The combination of Kennedy and Jouret does not teach receiving an annotation to the video clip from the rights holder, wherein the annotation is displayed with the video clip when the video clip is accessed by the requesting user.  

However, Sidi teaches receiving an annotation to the video clip from the rights holder, wherein the annotation is displayed with the video clip when the video clip is accessed by the requesting user.
(Sidi ¶0062 provides a message with the content item, which describes the context of the particular content item.)

Therefore, it would be obvious to one of ordinary skill in the art, before the invention of the instant application, to combine Kennedy, Jouret and Sidi so that the shared content in which the clips of Kennedy are created, can be provided with a message, which would provide the receiver with additional information regarding a particular segment, as taught by Sidi ¶0062, further indicating an enhanced user experience.

Response to Amendments/Arguments
Applicant: Remarks 7/26/2021 page 7-8: Claims 1, 26, and 27 were amended as noted above. It is respectfully submitted that the cited combination of references fails to teach multiple claim limitations in these amended claims including “receiving an adjustment to the clip authoring permissions from the super rights holder after said determining and providing; and determining by the clip rights enabler based on whether the rights holder is permitted to distribute a second media content clip based on characteristics of the second media content clip and 
Examiner: 
Kennedy may specify any restrictions on creating media clips which includes restricting only 1 media clip per user. And further determines whether to continue to allow or terminate content activities based on continuous monitoring of interactions with the content. Examiner notes that after the user defines the “only 1 media clip per user” the user is no longer allowed to define a clip from that media content.
Jouret includes a restriction limiting the number of times that the media content asset can be shared with one or more users. Examiner notes after the user has share the media content the “limited number of times” the user is no longer allowed to share the media content.

Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/TERRIKA PETERSON/Examiner, Art Unit 2426                                                                                                                                                                                                        
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 30, 2021